Citation Nr: 0630594	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-23 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim for service connection for refractive error.

2.  Service connection for hearing loss.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from July 1954 to May 1958. 
      
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In July 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 


FINDINGS OF FACT

1. In a June 1966 rating decision, the RO denied the 
veteran's claim for service connection for refractive error.  
The RO notified the veteran of this decision and of his 
procedural and appellate rights in a July 1966 letter, but 
the veteran did not appeal and that decision became final.  

2.  Evidence presented and since the June 1966 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for refractive 
error. 

3. There is no medical evidence of hearing loss in service or 
for forty-four years after service.


CONCLUSIONS OF LAW

1. The June 1966 rating decision denying service connection 
for refractive error is final.  38 U.S.C.A. § 7105(c) (West 
2002).  

2. Evidence received since the June 1966 rating decision is 
not new and material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2005).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. section 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2003.  
The RO provided the veteran letter notice to his claim to 
reopen in a May 2003 letter, which informed him that he could 
provide evidence or location of such and requested that he 
provide any evidence in his possession.  The notice letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency. He 
was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. section 
5103(a) and 38 C.F.R. section 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
section 5103(a) and 38 C.F.R. section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  For a new and material claim, this 
notice must include the information that disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim to reopen and his service connection 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
and no disability rating or effective date will be assigned, 
there is no prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

Additionally, in Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the veteran was 
notified as to what type of evidence would be considered new 
and material to reopen the claim and was provided with the 
elements of service connection in the May 2003 notice letter.  
   
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are VA and private treatment 
records of file.  There is no VA examination of record.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  38 U.S.C.A. § 5103A(d).  However, an examination 
is not necessary if no new and material evidence is received.  
38 C.F.R. § 3.159(c)(4)(iii) (stating that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured).  
Therefore, with respect to the claim of new and material 
evidence for service connection for refractive error, an 
examination is not required.

In regards to the veteran's claim for service connection for 
hearing loss, the only evidence of hearing loss is forty-four 
years after separation.  As there is no evidence that this 
hearing loss may be associated with the veteran's active 
duty, an examination is not required.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

New and Material Evidence

The veteran is attempting to reopen his claim for service 
connection for refractive error.  The veteran's claim for 
service connection was denied in a June 1966 rating decision.  
Specifically, the RO stated that refractive error was not 
considered a disease within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. § 
3.303(c).  The RO notified the veteran of this decision in 
July 1966; he did not file a notice of disagreement within 
one year of the date of notification of the rating decision.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review it on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Effective from August 29, 
2001, the regulations defining "new and material evidence" 
were revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the veteran filed his claim 
seeking to reopen in May 2003, the Board applied the revised 
provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The evidence considered at the time of the June 1966 rating 
decision included service medical records.  Specifically, the 
veteran's enlistment examination showed ophthalmoscopic 
abnormality; service medical records show an October 1956 of 
eye strain and showed vision of 20/20 in both eyes; and a 
separation examination showing corrective lenses for 
defective visual acuity.    

Evidence received since the June 1966 rating decision 
consists of a February 2002 vision examination showing a 
diagnosis of mild cataract, asymmetric and reflecting right 
eye vision of 20/200 and left eye at 20/200.  Additionally, 
the veteran has submitted statements and testified that he 
was responsible for maintaining educational records from 1956 
to 1958 and that prior to discharge, he was given glasses.  

The Board finds that this evidence is new in that it was not 
previously submitted to the RO.  However, this evidence 
merely reconfirms a fact that was of record at the time of 
the June 1966 decision- that the veteran wears corrective 
lenses.  This does not relate to an unestablished fact 
necessary to substantiate the claim, namely, that the any eye 
condition is related to service.  Such an issue turns on 
medical evidence and statutory authority.  38 U.S.C.A. § 
1112(c), 38 C.F.R. §§ 3.309(d) and 3.311.  In this regard, 
the Board further notes that diminished visual acuity due to 
refractive error is not a disability for compensation 
purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  Thus, the Board finds that this evidence 
does not raise a reasonable possibility of substantiating the 
claim.  As such, this new evidence is cumulative of the 
evidence submitted prior to the June 1966 rating decision. 

The Board notes that only if a veteran incurs trauma or an 
intercurrent aggravation of in service, congenital or 
developmental defects such as of the eyes are considered 
diseases or injuries for the purposes of service connection.  
38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996); but see VAOPGCPREC 82-90 (July 18, 
1990) (in which the VA Office of General Counsel held that 
service connection may be granted for a congenital disorder 
on the basis of in-service aggravation); see also Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).  In this case, there is no 
evidence of trauma or aggravation which would provide a basis 
to reopen this claim.

The Board recognizes that the veteran believes that 
refractive error was incurred due to service.  The veteran is 
competent as a lay person to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge, thus he is not 
competent to offer medical opinion as to diagnosis, cause, or 
etiology of the claimed disorder.  See Grottveit v. Brown, 5 
Vet. App. at 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 495 (1992).  

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).
	
Hearing Loss

The veteran seeks service connection for hearing loss.  In 
support of his contentions, the veteran testified that for 
two years he was an instructor and spent between one to two 
weeks in a twelve week period on a rifle range.  He testified 
that he experienced ringing in his ears.  He stated that he 
experienced ringing in his years hearing loss did not surface 
until 1971, but that prior to 1971 he always held the phone 
to his left ear.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service medical records do not show a complaint or diagnosis 
of hearing loss. 

A private audiogram from October 1971 is of record.  There is 
no diagnosis.

VA treatment records from 2002 and 2003 show hearing loss and 
the use of a hearing aid. 

There is no evidence of hearing loss in-service and there is 
current evidence of hearing loss.  As the hearing loss was 
first documented after service and is currently shown, the 
remaining question is whether the evidence, including that 
pertinent to service, establishes that hearing loss was 
incurred during service.  38 C.F.R. 
§ 3.303(d).  A review of the evidence shows that service 
connection for hearing loss is not warranted.  After service, 
the first medical evidence of hearing loss is in 2002, forty-
four years after separation.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims has held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years could be decisive. See Maxon v. West, 12 Vet. App. 453, 
459 (1999); Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  Considering the 
length of time between the veteran's separation and the first 
evidence of hearing loss of record, service connection is not 
warranted.

The Board notes that the veteran submitted an audiogram from 
1971, which he claims shows hearing loss.  However, this 
audiogram does not contain a diagnosis of hearing loss such 
that the Board can use it as evidence of the claimed 
condition.  Additionally, even if the audiogram did show 
hearing loss in 1971, the first evidence of hearing loss 
would still be twelve years after discharge and similar 
considerations would apply.

The doctrine of reasonable doubt has been considered but as 
the preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).  Accordingly, service connection for hearing loss 
is not warranted.






ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for refractive error and the 
claim is denied. 

Service connection for hearing loss is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


